Citation Nr: 1030082	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-23 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, claimed as chondromalacia.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
November 1989 to April 1990.  Her records indicate that she 
served in the Army National Guard from August 1989 to February 
1994.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  

In her July 2007 substantive appeal (VA Form 9), the Veteran 
requested a BVA hearing at a local VA office before a member of 
the Board.  Subsequently, in an October 2007 statement, the 
Veteran indicated that she would cancel her BVA hearing request 
if she were afforded a VA examination.  Then, in a May 2008 
statement, she stated that she was waiving her personal hearing 
that was scheduled because more evidence was being requested, but 
that she may request another hearing after that evidence was 
evaluated if she did not agree with the decision.  A DRO 
Conference Report dated in January 2009 attempted to clarify 
whether or not a hearing was requested.  The Veteran's 
representative responded that a hearing was not requested and 
that the Veteran's case should be forwarded to the Board. 
Therefore, the Veteran's request for a hearing on her appeal is 
considered withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2009).

In February 2009, the Board remanded the Veteran's claims.  In a 
March 2010 supplemental statement of the case (SSOC), the 
previous denial of her claims was continued.  Accordingly, the 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

The Veteran claims entitlement to service connection for a 
bilateral knee disorder, and for a bilateral hip disorder, to 
include as due to the bilateral knee disorder.  She contends that 
the bilateral knee disorder is due to an accident during her 
period of inactive duty training (INACDUTRA).  In this regard, 
the Board observes a June 1992 incident report, filed by the 
Veteran, noting that she hurt her right knee when she fell down 
the stairs at her unit.  The Veteran also submitted a September 
1991 MRI report stating that she had small joint effusion of the 
right knee with no evidence of meniscal tear or ligament 
disruption.  In addition, the Veteran's September 1993 separation 
examination noted that she had slight right knee effusion.  The 
Veteran also reported knee problems on her September 1993 report 
of medical history.

In February 2009, the Board remanded the Veteran's claims, and 
ordered the RO to contact the Veteran's National Guard Unit and 
any other appropriate source to attempt to verify any periods of 
INACDUTRA. If it was confirmed that this injury did occur on a 
period of INACDUTRA, the Veteran should be afforded an 
appropriate VA examination to determine the nature and etiology 
of any knee disorder that may be present.

The Board observes that, pursuant to the February 2009 Board 
remand, the RO contacted the Veteran's National Guard Unit in 
order to verify her period of INACDUTRA.  A response from the 
Military Personnel Support Branch of the Commonwealth of 
Pennsylvania Adjutant General's Office dated in April 2009 
revealed that the Veteran's INACDUTRA included June 1992, when 
her accident occurred.  Because the evidence of record documented 
an in-service knee injury during INACDUTRA, the Veteran was 
afforded a VA orthopedic examination in September 2009 pursuant 
to the February 2009 Board remand.  However, the Board finds that 
the VA examination is inadequate for evaluation of the Veteran's 
claims.
Specifically, the VA examiner, N.L.L., R.N., concluded that 
"[i]t is at least as likely as not that the [V]eteran's current 
knee and hip condition is causally/etiologically related to her 
symptomatology during INACDUTRA."  The examiner stated that her 
rationale was based on a review of the Veteran's service 
treatment records and information provided by the Veteran 
indicating that she returned to her civilian job rather than 
applying for redeployment with her company following her period 
of military service.  

While the Veteran was noted to have arthralgia of the knees and 
left hip in a December 2009 medical opinion, the Board notes that 
a physical examination conducted during the September 2009 VA 
examination suggests that the Veteran does not currently have a 
right knee disability.  Indeed, an X-ray report of the Veteran's 
right knee was "normal."  Moreover, there is no documentation 
of a current right knee disability in the remainder of the 
Veteran's claims folder.  Additionally, the evidence of record is 
absent a current diagnosis of a current right hip disability.  
Notably, the VA examination report reveals that an X-ray report 
of the Veteran's right hip was also normal.  Furthermore, the 
Board also observes that although the VA examiner stated that an 
X-ray report of the Veteran's left knee and left hip were 
"normal," the evidence of record indicates diagnoses of left 
knee patellofemoral syndrome and a left hip strain.  See private 
treatment record from Methodist Occupational Health Centers, Inc. 
dated in May and June 2006.  

With respect to the issue of the Veteran's bilateral hip disorder 
as secondary to her bilateral knee disorder, the VA examiner 
concluded that "I would have to resort to speculation as to 
whether [the Veteran's] current hip symptoms are secondary, 
caused or aggravated by her knee disorder."  This finding was 
reiterated in a December 2009 addendum to the VA examination 
report.  The United States Court of Appeals for Veterans Claims 
(the Court) has held that medical opinions which are speculative, 
general or inconclusive in nature are of no probative value. See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In light of the ambiguities above, the Board is of the opinion 
that a new VA examination would be probative in ascertaining 
whether the Veteran has current knee and/or hip disabilities that 
are etiologically related to his active military service.  See 
Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) (holding a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim). 
     
Accordingly, the case is REMANDED for the following action:

1	The Veteran should be afforded an 
appropriate VA orthopedic examination by 
an examiner other than the September 
2009 VA examiner, N.L.L., R.N., to 
determine the nature and etiology of any 
knee or hip disorders that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the September 
1991 MRI report, the June 1992 incident 
report and the Veteran's service treatment 
records.  

The VA examiner should identify with 
specificity any currently manifested right 
knee, left knee, right hip, and left hip 
disabilities.

For each knee and/or hip disability 
identified, the examiner should proffer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the disability is 
causally or etiologically related to 
military service, including any period of 
INACDUTRA.  

For each knee and/or hip disability that 
is not etiologically to active military 
service, the examiner should proffer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the disability is 
secondary, that is caused or aggravated 
by, any diagnosed knee and/or hip disorder 
that the examiner has identified as being 
at least as likely as not etiologically 
related to military service.  

The examiner should indicate in his/her 
report that the claims file was reviewed.  
A rationale for all opinions expressed 
should be provided.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
   
2.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
her representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



